Montgomery, J.
(dissenting). I find myself unable to assent to the conclusion reached by the majority of the Court. The Constitution provides that “the Legislature may authorize a trial by a jury of a less number-than twelve men.” If the Legislature may do this in any case, it may provide in what contingency the trial may proceed before a jury composed of a less number than 12 men. This the act in question does, and this is the extent to which it goes. This act has been upon the statute *408books of the State for 32 years, lias often been proceeded under at the circuit, and ought not to be held invalid unless it clearly infringes some provision of the Constitution.
While it is true that the common-law jury consists of 12, it is also true that, in case it transpires by accident or mistake that more than 12 are impaneled, this fact, if discovered during the trial, does not constitute the proceeding a mistrial, but the practice is to excuse the last juror •called, and to permit the trial to proceed with the remaining jurors. Thomp. & M. Juries, § 11; Miurhead v. Evans, 6 Exch. 447; Bullard v. State, 38 Tex. 504; Davis v. State, 9 Tex. App. 634. It will be. seen from these holdings that it has not been deemed a mistrial that more than the requisite number of jurors have sat together during the progress of the trial. The objection that the ¡statute in question destroys the unanimity of the verdict ‘would apply with equal force to a case where the thirteenth juror is excused under the common-law practice. The verdict of the jury as it is composed upon the happening of the contingency which excuses one or more must, of course, be unanimous. The question is whether the jury, when it takes the case for deliberation and determination, may consist of less than 12. This the Legislature has provided in certain contingencies, and I think the act making the provision is valid.
The Michigan cases referred to, in which it is said that our Constitution, in retaining the right to trial by jury, tacitly refers to and adopts the common-law number, have no application to the case under consideration. They would be just as decisive authority for holding that the Legislature could not, in terms, limit the number of jurors to 10 in all cases, as for holding that it could not do so upon the happening of a'contingency; and yet the clearest author*409ity for this exists in the constitutional provision above quoted, and I can discover in no decision of this Court anything indicating a doubt as to the authority of the Legislature to provide that a jury may consist of less than 12.
McGrath, C. J., concurred with Montgomery, J.